269 F.2d 840
John Douglas MOORE, Petitioner,v.Raymond J. BUCHKOE, Warden, State House of Correction andBranch Prison, Respondent.
No. 13754.
United States Court of Appeals Sixth Circuit.
June 10, 1959.

Appeal from the United States District Court for the Western District of Michigan, Marquette; W. Wallace Kent, Judge.
Paul L. Adams, Perry A. Maynard, and Samuel J. Torina, Lansing, Mich., for appellee.
Before MARTIN, Chief Judge, McALLISTER, Circuit Judge, and CECIL, District Judge.
PER CURIAM.


1
This is an appeal from the denial by the district court of the writ of habeas corpus; and it has been duly considered on the brief of the petitioner, that of the respondent, and on the record in the cause;


2
And it appearing, for the reasons stated in the opinion of United States District Judge Kent 175 F. Supp. 780 filed July 29, 1958, that there is no merit in the petition;


3
The judgment of the district court denying the writ is affirmed.